Appellant was convicted of wilfully exposing his person, and his punishment assessed at a fine of $10.
We find no motion for a new trial in the record. We find an assignment of errors, but an assignment of errors has no place in this court. All errors in the charge must be reserved in a motion for a new trial. The assignment of errors is not filed in the lower court. In the absence of motion for a new trial there is nothing in this record authorizing a review.
The judgment is affirmed.
Affirmed. *Page 8 
                          ON REHEARING.                        October 13, 1909.